 

Exhibit 10.11

 

AMENDMENT

 

TO

 

1ST CONSTITUTION BANCORP DIRECTORS’ INSURANCE PLAN

 

This amendment to the 1st Constitution Bancorp Directors’ Insurance Plan (the
“Plan”) is effective as of February 19, 2004.

 

WHEREAS, the Plan was established effective October 1, 2002 to provide a death
benefit to certain members of the Board of Directors (the “Board”) of 1st
Constitution Bancorp (“Bancorp”) and/or 1st Constitution Bank (“Bank”) who are
not employees of either Bancorp or Bank; and

 

WHEREAS, the Board is authorized to amend the Plan as provided herein pursuant
to Section 5 of the Plan; and

 

WHEREAS, at a meeting of the Board held on February 19, 2004, the Board
authorized and approved the amendment to the Plan provided for herein.

 

NOW, THEREFORE, the Plan is hereby amended as follows:

 

1. Section 5 of the Plan is hereby amended and replaced in its entirety to
provide as follows:

 

Section 5. Amendment, Suspension, and Termination

 

The Board of Directors of Bancorp shall have the right at any time, and for any
reason, to amend, suspend, or terminate the Plan by unanimous action of the
Board of Directors of Bancorp, either in whole or as to a particular Director,
provided, however that any amendment, suspension or termination of the Plan with
respect to a particular Director which is not applicable to all other
Participants shall not require the approval of the particular Director, and no
such amendment, suspension or termination with respect to a particular Director
shall become effective with respect to the particular Director without his or
her approval unless “Cause” (as defined below) exists with respect to a
particular Director. Notwithstanding the foregoing, no amendment, suspension or
termination of the Plan shall be made following a Change of Control which
adversely affects a Participant without the consent of an affected Participant,
except as provided in the next following sentence. Without limiting the
foregoing sentences, the Board of Directors of Bancorp may terminate the Plan or
suspend operation of the Plan if the Company is subjected to regulatory
discipline limiting its ability to pay compensation to Participants, or if the
Company is advised by a regulatory agency that payments to (or coverage for) any
Participant(s) or continuation of the Plan will result in regulatory sanctions
against the Company,

 



--------------------------------------------------------------------------------

its officers or directors (a “regulatory reason”) or such amendment, suspension
or termination is required by laws, rules and regulations applicable to the
Company. The term “Cause” with respect to a particular Director shall mean (i) a
regulatory reason, (ii) the conviction of the particular Director for a crime
involving a felony or similar class of crime, relative to his duties as
director, officer or employee of the Company, (iii) the good faith determination
by the Board of Directors of Bancorp that the particular Director engaged in one
or more fraudulent acts with respect to the Company, or (iv) the particular
Director or any entity controlled by the particular Director defaults in the
payment of a loan from the Company for which the particular Director or entity
he or she controls is liable in the principal amount of $100,000 or more and
such default continues for 180 days. The Board of Directors of Bancorp may
determine in its sole and absolute discretion whether a particular Director
controls another entity, whether a default in the payment of a loan from the
Company exists, the time period of any default with respect to a loan, whether
the particular Director or an entity he or she controls is obligated to repay a
loan to the Company and whether a regulatory reason exists.

 

2